                         Case 1:19-cv-11442-RA Document 22
                                                        21 Filed 04/20/20
                                                                 04/17/20 Page 1 of 1
         THE WEITZ LAW FIRM, P.A.
                                                                                      Bank of America Building
                                                                                 18305 Biscayne Blvd., Suite 214
                                                                                        Aventura, Florida 33160

         April 17, 2020

         VIA CM/ECF
         Honorable Judge Ronnie Abrams
         United States District Court
         Southern District of New York
         40 Foley Square
         New York, New York 10007-1312

                                        Re:   Girotto v. Lumber Liquidators, Inc., et al
                                              Case 1:19-cv-11442-RA

         Dear Judge Abrams:

                   The undersigned represents the Plaintiff in the above-captioned case matter.

                Due to the ongoing national health crisis caused by the COVID-19 pandemic, coupled with
         the mandated closure/“PAUSE” of non-essential public businesses in New York City, which has
         adversely affected the business in this matter, it is very difficult for the parties to proceed in this
         matter with discovery and productive settlement negotiations at this time.

                Therefore, Plaintiff’s undersigned counsel hereby respectfully requests that the Court grant an
         additional thirty (30) day stay of all deadlines and/or any potential Conference in this matter, which
         would also coincide with the recent New York “PAUSE” extension until May 15, 2020. The
         undersigned has conferred with opposing counsel who consent to this request.

                 The Court may wish to note that this is undersigned counsel's second request to stay this
         matter. Thank you for your consideration of this unfortunate, but necessary request.

                                                            Sincerely,

                                                            By: /S/ B. Bradley Weitz             .
                                                                B. Bradley Weitz, Esq. (BW 9365)
                                                                THE WEITZ LAW FIRM, P.A.
Application granted.                                            18305 Biscayne Blvd., Suite 214
                                                                Aventura, Florida 33160
SO ORDERED.                                                     Tel.: (305) 949-7777
                                                                Fax: (305) 704-3877
              ________________________________                  Email: bbw@weitzfirm.com
              Ronnie Abrams, U.S.D.J.
              April 20, 2020
